 195301 NLRB No. 17GRAPHIC COMMUNICATIONS LOCAL 79L (BUTTERICK CO.)1All dates refer to 1990.2Local 79L's president appeared at the hearing, but left after presenting amotion to quash the notice of hearing to the hearing officer, who referred the
motion to the Board for ruling.3New styles of Vogue and Butterick patterns are issued 10 times a year,primarily for paper pattern retailers; See and Sew patterns, which are for chil-
dren or beginner sewers, are introduced only 4 times a year.4Because retailers typically stock only one copy of each size per style ofa pattern, they reorder periodically to replace sold out pattern sizes.Graphic Communications International Union,Local 79L, AFL±CIO and Butterick Company,Inc. and Amalgamated Clothing and Textile
Workers Union, Local 1071T, AFL±CIO. Case6±CD±879January 17, 1991DECISION AND DETERMINATION OFDISPUTEBYCHAIRMANSTEPHENSAND
MEMBERSCRACRAFTAND
DEVANEYThe charge in this Section 10(k) proceeding wasfiled on May 16, 1990,1by the Employer, alleging thatthe Respondent, Graphic Communications International
Union, Local 79L, AFL±CIO (Local 79L), violated
Section 8(b)(4)(D) of the National Labor Relations Act
by engaging in proscribed activity with an object of
forcing the Employer to assign certain work to em-
ployees it represents rather than to employees rep-
resented by Amalgamated Clothing and Textile Work-
ers Union, Local 1071T, AFL±CIO (ACTWU). The
hearing was held on July 17 before Hearing Officer
Janice Anne Sauchin.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board affirms the hearing officer's rulings, find-ing them free from prejudicial error.2On the entire record, the Board makes the followingfindings.I. JURISDICTIONThe Company, a Delaware corporation, is engagedin the manufacture and distribution of paper patterns
for home sewing with an office and plants on Beale
Avenue and Kissell Street in Altoona, Pennsylvania.
During the 12-month period ending April 30, the Em-
ployer, in the course and conduct of its operations,
purchased and received products, goods, and materials
valued in excess of $50,000 directly from points lo-
cated outside the Commonwealth of Pennsylvania. The
parties stipulate, and we find, that the Employer is en-
gaged in commerce within the meaning of Section 2(6)
and (7) of the Act and that Local 79L and ACTWU
are labor organizations within the meaning of Section
2(5) of the Act.II. THEDISPUTE
A. Background and Facts of DisputeThe Employer has collective-bargaining agreementswith both ACTWU and Local 79L. The ACTWU wascertified in 1949 to represent a unit of production andmaintenance employees at its bindery, including pat-
tern manufacturing, pattern stock, shipping department,
duplicating, and inventory schedule clerks. The bar-
gaining agreements negotiated between the Employer
and ACTWU have included recognition articles which
conform to ACTWU's initial certification. A year or
two later, the Employer recognized and contracted with
Local 79L. The Jurisdiction Article of Local 79L's
contract encompasses:all work, processes, operations, and products di-rectly associated with or related to lithographicoffset (including dry or wet), photoengraving,itaglio, gravure, bookbinding, finishing, or repro-
ducing images of all kinds or any other purpose
including without limitation any computerization,
and all other methods of printing including with-
out any limitation any technological or otherchange, evolution of, or substitution for any work
process, operation, or product now or hereinafterutilized in any of the methods or for any of the
purposes described above. Only members of this
bargaining unit shall perform work under the ju-risdiction of the Union. It is further agreed thatthe above described work now being performed
under contract with other unions may continue to
be performed. [Emphasis added.]The Employer's Beale Avenue plant produces cata-logs and three brands of fashion patternsÐSee and
Sew, Vogue, and ButterickÐfor sale to retailers in the
paper pattern business, fabric shops, and department
stores throughout the world.3The fashion patterns,with instructions describing how homemade garments
are to be cut and sewn, are inserted into brightly col-
ored package envelopes that are imprinted with graph-
ics and sizes on the outside for customers to inspect
in the store. All original, or ``issue,'' production runs
of patterns and envelopes are imprinted with graphics
on the Schriber Press, a high-speed, sophisticated press
capable of making 12,000 impressions an hour and
printing multicolors in a single pass. The highly com-
plex Schriber Press is operated by a three-man crew of
journeymen printers represented by Local 79L. Issue
runs usually involve production of 40 to 60 thousand
printed patterns and envelopes, with the tailend of the
run, consisting of approximately 6000 pieces, held in
inventory for reorders by retailers who have run out of
particular sizes.4Historically, the envelopes retained ininventory have been left blank as to size, and are im-
printed at the time of reorder by employees represented
by ACTWU with an ink jet imprinter that operates like 196DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
5Knab testified that use of the Schriber Press for short runs is uneco-nomical, indicating that a typical reorder of 600 envelopes would take only
45 seconds on the Schriber Press but that setup time for that press is 7 minutes
for each run. The other equipment is able to print reorders in less total time
because setup time for that equipment is significantly shorter.6A price bar code can be scanned by a store computer only for price, buta style size bar code can be scanned for price and inventory data.7Sec. 3, art. XX of the AFL±CIO's constitution.8This is the description of the disputed work as set forth in the 8(b)(4)(D)charge filed by the Employer; however, it appears from the Umpire's decision
in evidence that Local 79L contested only the imprinting of the bar codes on
the offset duplicators by employees represented by the ACTWU. Our decision
here would not be affected by this narrower description of the work in dispute.a rubber stamp machine. There is evidence thatACTWU-represented employees have also printed such
information on envelopes by using a CF-4 convertor,
a piece of equipment used to cut and package the
printed material. Plant Manager Knab testified that the
Employer's decision to imprint sizes on envelopes by
the Schriber Press on the bulk of the initial runs and
by the ink jet imprinters, or CF-4 convertors, on subse-
quent short runs is predicated on the economies in-
volved.5In 1979 or 1980, the Employer began to imprint uni-versal pricing codes, or bar codes, on production runs
of See and Sew patterns. Then, in February 1990, in
response to greater customer demand for machine read-
able bar codes, the Employer altered its See and Sew
manufacturing scheme to include a style size bar code6on all envelopes, including reorder envelopes to be
placed in inventory. The Employer also extended the
production of a style size bar code to its Vogue and
Butterick lines, and also purchased two offset duplica-
tors, lithographic equipment capable of printing ma-
chine readable bar codes, to replace the 30-year-old
ink jet imprinters. The Employer continued, for pro-
duction efficiency, to have the Schriber Press imprint
bar codes on production runs of 40,000 or more Vogue
or Butterick patterns for immediate delivery, and it
began to phase in the new offset duplicators for im-
printing the style size bar codes on short runs of reor-
der envelopes.On about April 10, the Employer informed theACTWU that it was assigning the work of operating
the new offset duplicators to employees represented by
the ACTWU. On the same day, Local 79L President
Caracciolo made a jurisdictional claim in a letter to
Personnel Manager Orsulak for that work and, on May
10, Caracciolo met with Orsulak and Knab to discuss
the work assignment. Thereafter, by letter of May 15,
Caracciolo notified the Employer that if the new equip-
ment was not manned by Local 79L's ``members,'' it
would terminate its contract. In a subsequent conversa-
tion with Orsulak on the same day, Caracciolo said
that by terminating the contract he meant walk out and
strike. On May 16, ACTWU President Galant threat-
ened to terminate its contract with Butterick if the dis-
puted work was taken away from employees rep-
resented by ACTWU.On May 21, Local 79L filed a grievance againstButterick alleging that the work assignment violated
several provisions of its collective-bargaining agree-
ment and, on May 26, filed a charge against ACTWUunder the AFL±CIO's ``no-raid'' procedure.7On July3, the AFL±CIO's Impartial Umpire (Umpire) issued adecision, dismissing the charge because of lack of evi-
dence of a raid by ACTWU of Local 79L's jurisdic-
tion, but not reaching the question of who is entitled
to the disputed work.Following the Regional Director's issuance of thenotice of hearing, he received a letter dated June 12
from Local 79L's president and a similar one dated
July 13 from Local 79L's attorney. Both letters ad-
vised that Local 79L ``will not threaten to terminate its
collective bargaining agreement with Butterick Co.,
Inc., or take any other economic action ... including

exercising the right to strike, or engage in a work stop-
page'' because of the Employer's work assignment.
The attorney's letter further stated:GCIU Local 79-L may avail itself of its right toappeal from the Impartial Umpire's decision to
the Executive Council of the AFL±CIO. The
Local also intends under the contract to proceed
to arbitration with the company of its grievance
over the assignment of work. Neither constitute a
threat within the meaning of Section 8(b)(4)(ii)(D)
of the Act. Therefore, no hearing should be held
in the above-entitled case on July 17, 1990.B. Work in DisputeThe disputed work involves the operation of the twooffset duplicators at the Employer's Beale Avenue fa-
cility in Altoona, Pennsylvania.8C. Contentions of the PartiesLocal 79L has moved to quash the notice of hearing,based on the letters withdrawing its threat of economic
action, and its contention that pursuit of its grievance
and appeal of the Umpire's decision are lawful exer-
cises of its contractual remedies and independent pro-
cedures, rather than threats within the meaning of Sec-
tion 8(b)(4)(D).The Employer opposes the motion to quash on thegrounds that neither of Local 79L's letters effectively
withdrew its threat of economic action or disclaimed
its interest in the work at issue. The Employer further
asserts that because it is not a party to the AFL±CIO's
``no-raid'' procedure, and ACTWU is not a party to
the Butterick-Local 79L contractual grievance proce-
dure, neither procedure can qualify as an agreed-on
method for settlement within the meaning of Section
10(k) of the Act. On the merits, the Employer and
ACTWU both contend that collective-bargaining agree- 197GRAPHIC COMMUNICATIONS LOCAL 79L (BUTTERICK CO.)9See Georgia Pacific Corp., 291 NLRB 89 (1988), in which the Board dis-agreed with the Board's earlier finding that it was unlawful to file arguably
meritorious work assignment grievances before a 10(k) determination and, in-
stead, announced its adherence to Board precedent that the mere finding of
such a grievance does not constitute coercion under Sec. 8(b)(4)(ii)(D).10Plumbers Local 201 (Shaker, Travis), 271 NLRB 650, 652 (1985). Seealso Teamsters Local 952 (Westside Material), 275 NLRB 1001, 1003 fn. 5(1985).ments, company past practice, relevant skills, economyand efficiency of operations, and employer preference
support the Employer's award of the disputed work to
employees represented by ACTWU.D. Applicability of the StatuteBefore the National Labor Relations Board may pro-ceed with a determination of the dispute pursuant to
Section 10(k), it must be satisfied that reasonable
cause exists to believe that Section 8(b)(4)(D) of the
Act has been violated and that the parties have not
agreed on a method for the voluntary settlement of
their dispute.As noted above, Local 79L President Caracciolomade a written claim for the disputed work, which he
backed up with an oral threat of strike action on May
15. We find that Local 79L's threat constitutes reason-
able cause to believe that an object of its conduct was
to force the Employer to reassign the disputed work to
employees represented by it, in violation of Section
8(b)(4)(D). Local 79L, however, essentially argues that
that basis for finding reasonable cause no longer exists
because it has disavowed its strike threat and any other
form of economic action by virtue of the above-noted
letters to the Regional Director in which it stated that
it would forgo all such conduct against the Employer
in connection with the disputed work. It further argues
that its plan to pursue its claim to the work through
arbitration of its earlier filed contract grievance and ap-
peal of the Umpire's ``no-raid'' decision, therefore, is
not proscribed by Section 8(b)(4)(D) of the Act. We
reject that argument and thus deny Local 79L's motion
to quash the instant 10(k) notice of hearing.The disavowal or withdrawal of a strike threat, inthe absence of an effective disclaimer of the work,
does not dispose of the jurisdictional dispute that the
threat triggered. Nor does it negate the consequences
that flowed from the threatened action and create, as
if from the beginning, a situation like one in which a
union seeking work assigned another group of employ-
ees abstains entirely from conduct proscribed by Sec-
tion 8(b)(4)(D) and merely files a grievance or invokes
the AFL±CIO ``no raid'' procedures, or does both.
That situation and the one before us are not analogous.When a union in the first instance simply resorts toavailable grievance or no-raid procedures, there is no
coercion and thus no basis for finding the existence of
a jurisdictional dispute within the meaning of Section
8(b)(4)(D) of the Act.9When, as here, however, theunion first threatens strike action to achieve its objec-
tive of obtaining the disputed work, and as a result of
that threat an 8(b)(4)(D) charge is filed and a 10(k) no-tice of hearing issues, the threat cannot subsequentlybe ``recaptured'' or erased by a gesture of attempted
repudiation. Such a gesture, even if made in good
faith, does not eliminate the effects of the threat or the
events that it produced.Once the Board's processes have been invoked byproscribed conduct, only a renunciation of the disputed
work by the offending union can restore the status quo
ante and resolve the jurisdictional dispute that its un-
lawful conduct initiated. Without such an effective dis-
claimer of the work, a work dispute cognizable before
the Board still exists.Here, Local 79L has made no such disclaimer. Tothe contrary, in both its letters Local 79L has stated its
intention to pursue its claim to the work through re-
course to grievance-arbitration and AFL±CIO proce-
dures that may be available to it. In these cir-
cumstances, we find that Local 79L's disavowal of co-
ercive conduct is entitled to no more weight than a
hollow disclaimer of the work, that is, a disclaimer
presented for the purpose of avoiding the Board's de-
termination of a jurisdictional dispute.10The record shows that an agreed-on method for vol-untary adjustment of this dispute does not exist to
which all parties are bound. Accordingly, we find that
the dispute is properly before the Board for determina-
tion under Section 10(k) of the Act.E. Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of disputed work after giving due
consideration to various factors. NLRB v. ElectricalWorkers IBEW Local 1212 (Columbia Broadcasting
System), 364 U.S. 573 (1961). The Board has held thatits determination in a jurisdictional dispute is an act of
judgment based on common sense and experience
reached by balancing those factors involved in a par-
ticular case. Machinists Lodge 1743 (J.A. Jones Con-
struction), 135 NLRB 1402 (1962).The following factors are relevant in making the de-termination of the dispute.1. Certification and collective-bargainingagreementsACTWU is the only party whose claim to the dis-puted work is supported by a Board certification. With
respect to collective-bargaining agreements, ACTWU's
agreement expressly describes a unit including dupli-
cating clerks, while Local 79L's contract work juris-
diction covers all lithographic offset and all other
methods of printing, as well as any change, evolution,
or substitution for any work process. The Local 79L
contract expressly provides, however, that ``work now 198DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
11Although Local 79L-represented employees never operated simple dupli-cating equipment, it appears that in the period just prior to the assignment of
the work in dispute (February to April 1990), style size bar codes were some-
times imprinted by the Schriber Press on the large, initial production runs op-
erated by Local 79L-represented employees. We find this evidence of limited
value in assessing the Employer's past practice regarding work assignments for
equipment such as offset duplicators.being performed under contract with other unions maycontinue to be performed.''We find that the factor of collective-bargainingagreements is inconclusive. Although the imprinting of
sizes on reorder envelopes by duplicators may be ex-
cluded from Local 79L's work jurisdiction as ``work
now being performed under contract with other
unions,'' Local 79L's contract also may apply because
the offset duplicators appear to be lithographic presses
and the imprinting of style size bar codes on those
presses may well constitute a new process. Thus, the
operation of these presses is arguably covered by both
the ACTWU and Local 79L contracts.Although the collective-bargaining agreements areinconclusive, we find that the factor of Board certifi-
cation favors the Employer's assignment to ACTWU-
represented employees.2. Company preference and past practiceThe Employer has assigned to ACTWU-representedemployees the work of operating the two new offset
duplicators which are replacing the old, obsolete ink
jet imprinters. The evidence reveals that the Employ-
er's established practice was to have ACTWU-rep-
resented employees perform the work of imprinting
sizes on short, reorder runs of envelopes using simple
duplicating equipment, and that Local 79L-represented
employees have never operated that type of equip-
ment.11We find that the factor of employer preferenceand past practice supports the Employer's assignment
of this work.3. Area and industry practiceThere is no evidence of either area or industry prac-tice on this record. Accordingly, we find that this fac-
tor favors neither group of employees.4. Relative skillsEmployees represented by Local 79L have com-pleted 4-year apprenticeship programs to acquire the
skills to operate platemaking equipment and complex
presses. ACTWU-represented employees received 1
week of on-the-job training and a second week of ``as
needed'' help, after which they were fully qualified to
operate the offset duplicator. Because the journeymen
printers represented by Local 79L as well as employ-ees represented by ACTWU appear adequately quali-fied to operate the duplicating equipment in question,
we find that this factor favors neither group of employ-
ees.5. Economy and efficiency of operationAs shown above, the Employer's decision to usesimple duplicating equipment, such as ink jet
imprinters or offset duplicators, as opposed to the
Schriber Press, was predicated primarily on economy
and efficiency of operation. However, the work in dis-
pute involves which group of employees should be as-
signed to operate the Offset Duplicators. There is no
evidence to indicate whether greater economy and effi-
ciency of operation would result from awarding such
work to one or the other of these two competing
groups. Accordingly, we find that this factor favors
neither group of employees.ConclusionsAfter considering all the relevant factors, we con-clude that employees represented by ACTWU are enti-
tled to perform the work in dispute. We reach this con-
clusion relying on that Union's certification and em-
ployer preference and past practice. In making this de-
termination, we are awarding the work in dispute to
employees represented by ACTWU but not to that
Union or its members. The present determination is
limited to the particular controversy that gave rise to
this proceeding.DETERMINATION OF DISPUTEThe National Labor Relations Board makes the fol-lowing Determination of Dispute.1. Employees of Butterick Company, Inc., who arerepresented by Amalgamated Clothing and Textile
Workers Union, Local 1071T, AFL±CIO, are entitled
to perform the work of operating the offset duplicator
at the Employer's Altoona, Pennsylvania facilities.2. Graphic Communications International Union,Local 79L, AFL±CIO is not entitled by means pro-
scribed by Section 8(b)(4)(D) of the Act to force
Butterick Company, Inc. to assign the disputed work to
employees represented by it.3. Within 10 days of this Decision and Determina-tion of Dispute, Graphic Communications International
Union, Local 79L, AFL±CIO shall notify the Regional
Director for Region 6, in writing, whether it will re-
frain from forcing or requiring the Employer, by
means proscribed by Section 8(b)(4)(D) of the Act, to
assign the disputed work in a manner inconsistent with
this determination.